Title: To Thomas Jefferson from Edmund Bacon, 6 June 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir,
                            
                            June 6th. 1807—
                        
                        With Graite Grief and sorrow I must let you no about one third of the Addition to the tolle mill Has fell
                            down last night. the part that did not fall before is now down & I think as the House stands at present it will be a
                            hard Matter to make it secure the shed which stands over the Canel is so low when ever a high fresh Comes the water will rise Higher than the bank under the House.
                            However I think if the wall that is now down had been on the same foundation of the other part which Maddox is Just done
                            it never would of fell (but when I dug out the foundation for the part which is now standing we did not Meddle the part
                            which is now down as we suppose’d it would stand. that first foundation was made agreable to Mr Walkers direction)
                        I think now we had better Have the foundation dug out to a sollid one & then thare will be no Danger. I
                            shall pursue it soon as we can cross the river, Mr Pery had nearly Got the roof done and as well as I can Judge across
                            the river that is not hurt any. so the damage is only one third of the wall lost.
                        Nothing else is the matter as I can see across the river the abutment which I am about is not hurt as I had
                            Got it nearly secure (it will be a smart Job to put back the dirt which has Gone behind the tole mill. Every thing of our
                            Conserns appears to be doing very well your beds about the House the Most of them are Growing very well—
                        You need not send in the sum of Money Containd in My list as much by 8 dollers as I have paid it other ways.
                            Your Hedgis are Growing very well Also our little Crop of Corn. I dont no of any thing else at present.) I am sir yours
                            Truly
                        
                            E Bacon
                            
                        
                        
                            NB. If you wish to purchase Cheep I can have 20
                                    Yews for 40 D (the mules which Mr Carr bought one of them are
                                a very Good one the other two are pore and very small However I think will be woth what we are to Give for them Mr
                                Craven Has Offerd me his for 80 Dollers a piece they are very likely
                            I offer you my survice for another Yeare as low as I can live by & think My Chance would be much
                                better to Give you satisfaction) for many reasons, which I could state than I have had this yeare 
                     Yrs &c
                        
                        
                            E B
                        
                    